Citation Nr: 9914983	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-04 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1979 to 
November 1982.  The veteran was honorably discharged. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied reopening the veteran's claim for 
service connection for hypothyroidism.  The Board notes that 
this matter was previously before the Board in September 1998 
and has returned following a Remand for a travel Board 
hearing.  That development has been completed and the matter 
is ready for adjudication.

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993). 


FINDINGS OF FACT

1. The RO originally denied service connection for 
hypothyroidism in January 1983 on the basis that 
aggravation in-service of a pre-service disability was not 
shown.  The veteran appealed the rating decision.

2.   The Board issued a March 1984 decision which denied 
service connection for a thyroid disorder based on the 
fact that it existed prior to service and that the 
preexisting thyroid disorder was not aggravated by 
service.  

3. Evidence added to the record since the March 1984 Board 
decision includes private medical records, VA outpatient 
treatment records, VA employee health records, hearing 
testimony, and the veteran's personal statements. 

4. This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
veteran's currently diagnosed hypothyroidism was incurred 
in or aggravated by military service), and is so 
significant that it must be considered to fairly decide 
the merits of the claim.  

5. The claim of entitlement to service connection for 
hypothyroidism is supported by competent evidence showing 
that the claim is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1984 Board decision, 
which denied the veteran's claim of entitlement to service 
connection for hypothyroidism, which is final, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 3.156, 20.1100 (1998).  

2.  The claim of entitlement to service connection for 
hypothyroidism is well grounded.  38 U.S.C.A. § 5107(a) & 
Supp. 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the veteran's claim seeking 
entitlement to service connection for hypothyroidism in a 
January 1983 rating decision.  That decision was primarily 
based on a finding that aggravation of a pre-service 
disability in-service was not shown; and that the veteran was 
euthyroid on separation from service.  The veteran was 
provided notice of this adverse decision and perfected her 
appeal.  By a March 1984 Board decision, service connection 
was denied for a thyroid disorder based on the fact that the 
thyroid disorder existed prior to service and that it was not 
aggravated by military service.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the March 1984 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  Except as provided by 38 
U.S.C.A. § 5108, when the Board disallows a claim, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. § 
7104(b).  When a claimant seeks to reopen a claim after an 
appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105(1998); see also 38 U.S.C.A. § 5108, 7104.  
Therefore, once a Board decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
March 1984 Board decision is summarized as follows: 

A private hospital summary reflects that the veteran 
underwent surgery for toxic diffuse goiter in 1976.

An induction physical examination of June 1979 reflects a 
history of thyroid trouble, that the veteran had a partial 
thyroidectomy in 1976, that she was not taking any 
medications, and that she was a nurse.  A July 1979 
internist's evaluation of the veteran's thyroid reflects that 
the veteran's present status was euthyroid by clinical 
examination, history, and thyroid function tests.  A July 
1981 hospital summary reflects that the veteran was admitted 
for childbirth.  It was recorded for clinical purposes that 
the she had been treated for hypothyroidism and was now 
euthyroid.  A September 1981 emergency treatment record 
reflects that the veteran was medicating with Synthroid.  
Clinic records dated in March 1982 reflect that the veteran 
medicated with Synthroid.  Service medical records dated in 
April 1982 disclose that the veteran complained of 
lightheadedness, difficulty concentrating, nausea, headache, 
constipation, weight gain, and increased sleeping which she 
attributed to low thyroid.  The entry reflects that the 
veteran had a 1-year history of hypothyroidism and that she 
was medicated with Synthroid.  A thyroid clinical record 
dated in June 1982 reflects that the veteran had a partial 
thyroidectomy for Graves' disease in 1976 and that she felt 
tired and forgetful.  The examiner's assessment was that the 
veteran was clinically euthyroid, with a history of 
hypothyroidism.  The report of medical examination dated in 
September 1982 completed for separation discloses that the 
veteran was currently receiving Synthroid medication for 
replacement therapy and that her recent weight gain was 
attributed to thyroid trouble.  An October 1982 entry 
reflects that the veteran medicated with Synthroid and that 
she complained of fatigue.

Additional evidence associated with the claims file 
subsequent to the March 1984 Board decision which denied the 
veteran's claim for service connection of hypothyroidism 
includes the following: 

A March 1984 statement in support of claim reflects that the 
veteran has not been able to stop taking medication for her 
thyroid condition.  Since her military discharge, she 
received treatment at the Audie Murphy VA Medical Center, 
that she continued to require frequent and expensive blood 
tests and medications.  She added that any review of the 
literature on thyroid disorders notes that euthyroid is 
normal thyroid function, that she entered the military with 
normal thyroid function, and that she was discharged with 
hypothyroidism managed by Synthroid.

An undated pre-appointment physical examination conducted at 
the Audie L. Murphy VA Medical Center and associated with 
other employee health records reflects that the veteran was 
recently discharged from the U. S. Air Force and that she 
medicated with Synthroid for post surgical hypothyroidism.  
An employee health record entry dated in February 1983 
reflects that the "preemployment examination [was] 
essentially negative [-] screening tests ok[ay -] cleared for 
employment."  The record also discloses that the veteran was 
employed in the nursing department as a registered nurse.  A 
November 1988 outpatient record reflects that the veteran's 
hypothyroidism was managed by Synthroid.  

Medical records from the Westlake Health Center reflect that 
the veteran was first evaluated at the facility for 
hypothyroidism in December 1984 when she needed a 
prescription refill for Synthroid.  The December 1984 record 
entry reflects that she had been off the medication for four 
days and that she was being followed through the VA system.  
The examiner's assessment was possible hypothyroid.  Other 
treatment records from the time to December 1996 reflect 
follow-up care for hypothyroidism and other conditions. 

Testimony from the personal hearing conducted in April 1998 
reflects that the veteran was placed on Synthroid while she 
was in the military and on at least one occasion it was 
thought she did not need to continue the medication.  She 
related that she became symptomatic again and had been on 
Synthroid ever since leaving the military.  The veteran 
related that she was taking Synthroid 0.25 milligrams daily.  
Transcript, hereinafter T., at 2.  The veteran reported that 
she was evaluated by three endocrinologists prior to joining 
the military who confirmed that she was euthyroid and that 
there was no reason to think that she would become 
hypothyroid in the future.  T. at 3.  The veteran conveyed 
through her testimony the characteristic manifestations of 
hypothyroidism.  T. at 2, 5.  She related that she was 
working at Wilford Hall Medical Center and experienced 
symptoms that were diagnosed as hypothyroidism.  T. at 2.  
The veteran related that hypothyroidism affects one's mental 
status.  T. at 3.  She testified that she became hypothyroid 
about two years after entering military service.  T. at 3, 6.  
The veteran reported that she was given a six month 
prescription for Synthroid on separation from service and was 
able to receive treatment at the VA where she worked.  T. at 
3.  The veteran testified that she did not need to see a 
physician immediately after service because she had a 
prescription refill for six months and that her first medical 
evaluation was when she required a prescription refill.  T. 
at 3.  She added that her thyroid levels are normal as long 
as she is on replacement therapy; she is asymptomatic as long 
as she is on replacement therapy.  T. at 3.  The veteran 
testified that she left the military in November 1982 and 
that she worked for Methodist [hospital] for about six months 
and then she was employed at the VA hospital around June 
1983.  In June 1983, she had a pre-employment physical, which 
documented that she was still on Synthroid.  T. at 4-5.  The 
veteran believes that the fact that the evidence shows that 
she had normal thyroid function on enlistment, developed 
hypothyroidism in service, received treatment in-service and 
that she continues to receive treatment for hypothyroidism, a 
chronic condition, is new and material evidence.  T. at 6.  

Statements from the veteran in support of her claim reflect 
that around December 1980 she became pregnant and felt very 
ill.  She reported that she was extremely tired, very 
forgetful, and slept excessively.  Initially, physicians 
assured her that this was normal.  She was later evaluated at 
Brook Army Medical Center where she was diagnosed as being 
hypothyroid and given a prescription for Synthroid.  The 
veteran reports that she has been on this medication since 
service and has not gone more than four days without 
medication.  She reports that documentation [while in-
service] for her condition was impossible because she worked 
on a unit that would not allow her time off if the physicians 
on the [medical] unit could manage the medical problem.  The 
physicians on the unit would write prescriptions for the 
Synthroid as needed.  She notes that hypothyroidism is a 
chronic life long problem.  

Testimony from the travel Board hearing conducted in April 
1999 reflects that the veteran was a nurse while on active 
duty and is currently a physician's assistant.  Travel Board 
Hearing, hereinafter TB, at 4.  The veteran added that she is 
"absolutely familiar with her care and what is required to 
treat it.  TB. at 4.  Her position on appeal is that her 
thyroid condition [Graves Disease] was corrected prior to 
enlistment which was confirmed by examination, that her 
current thyroid condition later became a problem, that it was 
not a continuation of the earlier thyroid condition, nor an 
exacerbation of the earlier thyroid problem, but a separate 
and distinct condition of hypothyroidism which has required 
care up until the present time.  TB. at 2.  The veteran 
testified that she was on no medications following her 
thyroid surgery in 1976 until 1980, approximately 21/2 years 
after being on active duty.  TB. at 3, 5.  The veteran 
described the manifestations of her chronic illness and the 
long-term picture.  TB. at 3, 4.  She testified that she knew 
the memory lapses and excessive sleepiness in-service was not 
normal because of her medical background and that was why she 
sought medical care at the VA Medical Center where she was 
diagnosed as hypothyroid.  TB. at 5.  She added that there 
was work stress during that time and that she did get 
pregnant shortly thereafter, and could not say whether a 
particular incident generated [the onset of hypothyroidism].  
TB. at 5.  

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

On review of the evidence submitted since the March 1984 
Board decision, the Board observes that the employee health 
and outpatient treatment records from Audie L. Murphy VA 
Medical Center are new, in that they were not previously 
considered by the Board or RO in previous decisions.  
Although, the veteran's pre-appointment physical examination 
lacks a date, the Board observes that it appears to have been 
completed in accordance with policy as reflected on the 
employee health record dated in February 1983.  The Board 
also observes that the handwriting on the physical 
examination appears to be the same that cleared the veteran 
for employment in February 1983.  Further, the fact that a 
pre-employment physical was conducted in February 1983, four 
months following separation from service, and reflects that 
the veteran was hypothyroid and took Synthroid, is material 
to the claim before the Board.  The evidence bears directly 
and substantially upon the subject matter now under 
consideration, whether the veteran's currently diagnosed 
hypothyroidism was incurred in or aggravated by military 
service.  The Board finds that this evidence is so 
significant that it must be considered to fairly decide the 
merits of her claim.  

Indeed, the Court has specifically held that a lay party's 
assertion of medical causation is not sufficient to establish 
a plausible, well-grounded claim, or for that matter, to 
provide a predicate to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  However, as it is in the province of a trained 
health care professional to render an opinion as to either a 
diagnosis or medical causation, the veteran's observations 
and testimony related to her hypothyroidism are viewed as 
those coming from a professional.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  It appears from the record that although known, 
neither the RO nor the Board in prior decisions considered 
the fact that the veteran was a trained health professional 
while on active duty and following separation.  Thus, her 
comments regarding onset are viewed not only as new, those 
being made by a trained health professional, but as material 
evidence that bears on the issue of service incurrence or 
aggravation of a thyroid disorder.  Accordingly, the 
veteran's comments are enough to make the claim well 
grounded.  See Mattern v. West, 96-1508 (U.S. Vet. App. Feb. 
23, 1999) (holding that a well grounded claim need only be 
plausible, not conclusive). 

Based on the above discussion, the Board concludes that new 
and material evidence has been submitted to reopen the 
veteran's claim for service connection of hypothyroidism, and 
that this claim is also well grounded.  


ORDER

The application to reopen the claim of entitlement to service 
connection for hypothyroidism, based on the submission of new 
and material evidence, is granted.

Having submitted competent evidence of a plausible claim, the 
claim for service connection for hypothyroidism is well 
grounded.


REMAND

Having reopened the veteran's claim for service connection 
for hypothyroidism, and finding such claim to be well 
grounded, the Board may consider the merits of the claim only 
after ensuring that the VA's duty to assist has been 
satisfied.  Winters and Elkins, both supra.  However, this 
case was developed by the RO solely on the basis of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for hypothyroidism.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  Here, as noted, the Board 
is considering the issue on a different basis than that 
considered by the RO.  

In order to establish service connection, there must be 
evidence of a service-connected disease or injury and a 
present disability, which is attributable to such disease, or 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Evidence is now of record, which reflects that, the 
veteran was medicating with Synthroid four months following 
separation from service.  At that time, the veteran reported 
that the onset was post-surgical.  The Board notes that the 
service medical records reflect that the veteran had 
underwent a thyroidectomy for toxic diffuse goiter in 1976, 
prior to enlistment.  On enlistment in 1979, the veteran was 
euthyroid and did not develop any thyroid problems until 
almost 2 years later.  

The veteran's position on appeal is that her thyroid 
condition was corrected prior to enlistment which was 
confirmed by a board of physicians, that she euthyroid on 
enlistment, that she later developed hypothyroidism, that the 
hypothyroidism was not a continuation of the earlier Graves 
disease, that the hypothyroidism is not an exacerbation of a 
[preexisting] thyroid disorder, but a separate and distinct 
condition of hypothyroidism which has required care up until 
the present time.  Travel Board Hearing at 2.  The veteran 
testified that she was on no medications following her 
thyroid surgery in 1976 until 1980, approximately 21/2 years 
after being on active duty.  Travel Board Hearing at 3, 5.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  Id.  

Based on the above, the Board is of the opinion that a 
contemporaneous and thorough medical examination of the 
veteran is warranted to ascertain the exact nature of the 
veteran's thyroid status.  38 C.F.R. § 3.326 (1998).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The veteran should be afforded a VA 
endocrine examination to evaluate the 
exact nature and status of her thyroid 
disorder.  All necessary and indicated 
tests should be completed and 
associated with the claims file.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The examiner is 
requested to answer (1) whether it is 
as least as likely as not that the 
veteran developed hypothyroidism 
(after being euthyroid for over 5 
years) due to her military service, or 
in the alternative, (2) whether it is 
as least as likely as not that the 
euthyroid status was aggravated by 
military service; (3) if not, whether 
the hypothyroidism in-service was due 
to the natural progression of the 
disease.  Any and all opinions 
expressed must be supported by a 
complete rationale.  

2. Upon completion of the above, the RO 
should review the case and ensure that 
all indicated actions are completed.  
The RO should adjudicate the issue of 
service connection for hypothyroidism 
on a de novo basis.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of the Remand is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


 

